ORDER
PER CURIAM.
Appellant, David J. Lee (“Defendant”), appeals from the judgment of the Circuit Court of St. Louis County finding him guilty of tampering in the second degree, section 569.090, RSMo 20001. Defendant waived his right to a jury trial. After a bench trial, Defendant was found guilty of one count of tampering in the second degree, section 569.090. On January 30, 2004, the trial court sentenced Defendant to pay a $1,000 fine, but suspended execution and placed Defendant on probation for a period of two years. As a special condition of probation, the court ordered Defendant to make restitution of $1,075.88 within thirty days. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.